DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of any related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Interview Request
Further to the discussion held on 28 February 2022, Applicant’s Representative is encouraged to contact the Examiner directly to discuss the claimed and disclosed invention, including how it might distinguish over the prior art of record such as that which is cited under claim rejections below.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 17 December 2021 is acknowledged, thereby leaving claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant’s election of Species A2, B3, and C1, corresponding to claims 1-4, 9-11, 13, and 15, in the reply filed on 17 December 2021 is also acknowledged. Because supposed errors in the species restriction were not distinctly and specifically pointed out, the species election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 5, 6 and 12, 7, 8, and 14 are in turn withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A5, A4, A10, A11, and A7, respectively, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the claim 1 thermal acquisition system,  distance monitoring system, and support assembly.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 1-4, 9-11, 13, and 15 are objected to because of the following informalities: At line 1 of claim 1, terms such as “the system” should be added between the comma and “comprising”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 9-11, 13, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
Claim 1 at line 5 refers broadly to a computer-based control system “processing data” without conveying if or how this data processing relates either to any other claimed component or to the subsequently recited control. The claim is in turn incomplete for omitting what relationship exists between the data processing and the remaining claimed components and/or their configuration(s). It is in turn unclear exactly how this data processing should be construed. 
Claim 11 recites a closed loop monitoring system for “rapidly assessing temperature” and for “determining a sufficient state of cure” without specifying exactly what material(s) or component(s) a temperature is being assessed for and exactly what material(s) or component(s) a sufficient state of cure is being determined for, including whether these are for the same material(s) or component(s) or may be construed as being for one or more materials or components which are distinct from one another. 
Also in claim 11, the recitation of a “sufficient” state of cure is made without establishing exactly what constitutes “sufficient”. This claim term “sufficient” is a relative term which renders the claim indefinite since it is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree 
Further in claim 11, the recitation of a closed loop monitoring system “for” rapidly assessing temperature and determining a sufficient state of cure raises a question as to whether the closed loop monitoring system is in fact “configured” or “programmed” to perform these functions, or whether it may be construed instead as being merely “capable” or “intended” for performing these functions without necessary being configured and/or programmed as such.
Appropriate correction of these issues (a)-(d) is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poullos et al. (US 5,200,230).
As to claim 1, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure.
As to structural limitations which do appear in claim 1, it is noted that Poullos teaches a system for producing images directly on a surface (see, for example, the abstract production of a coating or film which are hereby construed as the claimed images, directly on a surface for example of the hull of a ship or another object surface, and note also that the claim preamble recitations of intended use are not hereby construed as further limiting any structural element of the claimed system as outlined further under MPEP 2111.02(II)), the system comprising: the claimed operational curing system comprised of a thermal acquisition system, distance monitoring device, and directed radiant energy source (see at least the disclosed figures and their corresponding description, including for example the 4:25-27, IR camera 11 and IR thermal image processor 12, in addition to the 4:29 IR sensor (one or more of which may be construed as the claimed thermal acquisition system), see the 4:42 telemetry measuring sensor (which may be construed as the claimed distance monitoring device), and see the 4:33 laser 7); a support assembly for supporting the operational curing system relative to a substrate (which support assembly may be 
The above-cited Poullos system also comprises the claim 2 laser emitter (as laser 7), comprises the claim 3 galvanometric control system (see at least 4:7-8), is believed to comprise the claim 9 movement in three dimensions (which would be necessary to treat the entirety of a coated ship hull surface, such movement being made possible by one or more of the fig. 9 guided mobile unit and/or by any other component(s) responsible for setting laser head distance according to 13:6-7), is believed to comprise what may be construed as the claim 10 gantry for performing the aforementioned claim 9 movement(s) (see at least the above citations), and comprises a control system believed to operate in the manner recited by claim 11 (see at least the above citations, including the disclosed figures and their corresponding description).

Claims 3, 4, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Poullos et al. (US 5,200,230) as applied to claims 1-3 and 9-11 above, and further in view of Poullos (US 2015/0298166).
Poullos ’230 teaches that the laser beam leaving laser 7 may be adjusted and aligned in any of a number of different ways outlined for example at 5:11-14, but Poullos ’230 does not appear to explicitly disclose that laser 7 meets that of the claim 4 diode or claim 13 array, let . 

Claims 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Poullos et al. (US 5,200,230) as applied to claims 1-3 and 9-11 above, and further in view of either Poullos (US 7,661,387) or Jones et al. (US 2015/0165556).
Poullos ’230 teaches that the laser beam leaving laser 7 may be adjusted and aligned in any of a number of different ways outlined for example at 5:11-14, but Poullos ’230 does not appear to explicitly disclose that laser 7 meets that of the claim 4 diode or claim 13 array, let alone the claim 15 array with a fiberoptic delivery system. However, each of Poullos ’387 and Jones teach these missing features, with at least Poullos ’387 even stating explicitly that this configuration yields a portable laser head which is movable in at least three axes, which one of ordinary skill in the art would appreciate as being useful for traversing the entirety of the Poullos ’230 ship hull (see, for example, Poullos ’387 at least at 1:40-47 and 4:23-29, in addition to Jones in at least the abstract). It would have been obvious for one of ordinary skill in the art to .

Claims 9 and 10 are additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Poullos et al. (US 5,200,230) as applied to these claims above, and further in view of Batchelder et al. (US 2017/0271843).
See the rejection of claims 9 and 10 above, which are incorporated herein by reference. In the alternative that it is ultimately determined that Poullos is not sufficiently specific enough to in fact anticipate the claim 9-10 movement and/or gantry, then it is noted that Batchelder, which pertains also to producing a coating and/or layer image using laser energy (see at least [0047]), provides an explicit disclosure of a laser gantry providing movement in three dimensions (see at least [0053]). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Batchelder into Poullos as providing an art-recognized suitable, interchangeable, improved, and/or more modern means for controlling relative movement being the Poullos laser and target surface.




Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742